 Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 1 of 12                     PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


IBN YOUNG (PLAYA FLY),                               )
                                                     )
       Plaintiff,                                    )
                                                     )      Case No. _____________________
v.                                                   )
                                                     )      JURY DEMANDED
                                                     )
THE ORCHARD ENTERPRISES, INC.,                       )
SELECT-O-HITS,                                       )
WIGGINS MEDIA GROUP WORLDWIDE,                       )
MDI,                                                 )
404 MUSIC GROUP, INC.,                               )
NINA K. EASTON,                                      )
LAURA MONTGOMERY,                                    )
& THOMAS NORRIS                                      )
                                                     )
                                                     )
       Defendants.                                   )


                                         COMPLAINT


       Plaintiff Ibn Young, also known as “Playa Fly” (hereinafter “Plaintiff”), by and through

counsel, hereby alleges the following:

                                         Nature of Case

       1. Plaintiff owns the entirety of his musical catalog and has the exclusive right to use his

           musical catalog, both in reference to musical composition and sound recordings.

       2. Defendants wrongfully and unlawfully utilized Plaintiff’s copyright protected

           material through actions and/or omissions on the part of the Defendants.

       3. Due to the utilization of Plaintiff’s copyright, Defendants have received profits and

           revenues from consumers throughout multiple countries, including the United States.



                                                1
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 2 of 12                         PageID 2




     4. Defendants have been notified, through Plaintiff and his counsel, of the wrongful

        utilization of Plaintiff’s copyrighted material on multiple occasions.

     5. Plaintiff’s counsel alerted Defendants through multiple communications, including

        written letters and electronic mail.

     6. Despite these notices and Defendants actual knowledge of the repeat infringements of

        Plaintiff’s musical composition and sound recordings, Defendants have continued to

        release to the public material that directly infringes upon Plaintiff’s rights.

                                  Jurisdiction and Venue

     7. This is a civil action seeking damages and injunctive relief for copyright infringement

        under the copyright laws of the United States, 17 U.S.C. § 101 et seq.

     8. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

        question jurisdiction) and 28 U.S.C. § 1338(a) (jurisdiction over copyright actions).

     9. This Court has personal jurisdiction over Defendant The Orchard Enterprises, Inc.

        (hereinafter “Orchard”) because Orchard resides in and/or does systematic and

        continuous business in Tennessee and throughout the rest of the United States.

        Orchard has a principal place of business in the United States located at 23 E 4th St Fl

        3, New York, NY 10003-7023.

     10. This Court has personal jurisdiction over Defendant Select-O-Hits because Select-O-

        Hits resides in and/or does systematic and continuous business in Tennessee and

        throughout the rest of the United States. Select-O-Hits has a principal place of

        business in the United States located at 1981 Fletcher Creek Dr., Memphis, TN,

        38133-7057.




                                               2
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 3 of 12                  PageID 3




     11. This Court has personal jurisdiction over Defendant Wiggins Media Group

        (hereinafter “Wiggins”) because Wiggins resides in and/or does systematic and

        continuous business in Pennsylvania and throughout the rest of the United States.

        Wiggins has a principal place of business in the United States located at 2600 Route

        940 Pocono Summit, PA 18346.

     12. This Court has personal jurisdiction over Defendant MDI because MDI resides in

        and/or does systematic and continuous business in California and throughout the rest

        of the United States. MDI has a principal place of business in the United States

        located at 837 Manzanita Dr, Laguna Beach, CA 92651.

     13. This Court has personal jurisdiction over Defendant 404 Music Group (hereinafter

        “404”) because 404 resides in and/or does systematic and continuous business in

        Georgia and throughout the rest of the United States. 404 has a principal place of

        business in the United States located at 510 Edgewood Ave. NE, Suite 1, Atlanta, GA

        30312.

     14. This Court has personal jurisdiction over Defendant Nina K. Easton (hereinafter

        “Easton”) because Easton resides in and/or does systematic and continuous business

        in California and throughout the rest of the United States.

     15. This Court has personal jurisdiction over Defendant Laura Montgomery (hereinafter

        “Montgomery”) because Montgomery resides in and/or does systematic and

        continuous business in California and throughout the rest of the United States.

     16. This Court has personal jurisdiction over Defendant Thomas Norris (hereinafter

        “Norris”) because Norris resides in and/or does systematic and continuous business in

        California and throughout the rest of the United States.




                                             3
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 4 of 12                    PageID 4




     17. Venue is proper under 28 U.S.C. § 1391(b)-(c), and/or 28 U.S.C. § 1400(a).

                                         The Parties

     18. Plaintiff is an individual with a residential address in Memphis, Tennessee.

     19. Plaintiff is engaged in the business of creating and distributing musical works, both in

        an individual capacity and in joint musical work production.

     20. Upon information and belief, Defendant Orchard is a US-based corporation engaged

        in the business of distributing musical works.

     21. Upon information and belief, Defendant Select-O-Hits is a US-based corporation

        engaged in the business of facilitating the distribution of musical works.

     22. Upon information and belief, Defendant Wiggins is a US-based corporation engaged

        in the business of facilitating the distribution of musical works.

     23. Upon information and belief, Defendant MDI is a US-based corporation engaged in

        the business of facilitating the distribution of musical works.

     24. Upon information and belief, Defendant 404 is a US-based corporation engaged in

        the business of facilitating the distribution of musical works.

     25. Upon information and belief, Defendant Easton is a US-based individual and the

        owner of Defendant 404.

     26. Upon information and belief, Defendant Montgomery is a US-based individual

        affiliated with Defendant MDI.

     27. Upon information and belief, Defendant Norris is a US-based individual affiliated

        with Defendant MDI.




                                              4
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 5 of 12                     PageID 5




                                         Factual Background

     28. Plaintiff is a well-established musical artist, known artistically as “Playa Fly”, who

        has been producing and performing in the music industry since the early 1990’s.

     29. Plaintiff recorded three albums with Super Sigg Records from 1996 to 1999 before

        creating his own label, Minnie Mae Muzik, and all rights reverted to Plaintiff in 1999.

     30. Plaintiff recorded the album, “Just Gettin’ It On” in 1995 and signed a distribution

        deal with Defendant 404 and MDI. The distribution deal ended approx. 1.5 years

        later and all rights reverted to Plaintiff.

     31. The albums in question are “Movin’ On”, “Da Game Owe Me”, “Fly Shit” and “Just

        Gettin’ It On.”

     32. The albums in question consisted of 51 copyrighted songs over four albums. Proof of

        Plaintiff’s ownership of the 51 songs and albums is attached as Exhibit A.

     33. Plaintiff owns the exclusive rights to the entirety of his musical catalog and has

        utilized distribution companies like Defendants for digital music distribution services

        during his career.

     34. Since 2010, Defendants have infringed on Plaintiff’s exclusive rights concerning

        fifty-one songs over the four albums originally released by Super Sigg Records and

        401/MDI.

     35. Since 2010, Defendants have exploited Plaintiff’s exclusive copyrights and digital

        distribution rights for his fifty-one songs over four albums including “Movin’ On”,

        “Da Game Owe Me”, “Fly Shit”, and “Just Gettin’ It On.”




                                                5
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 6 of 12                   PageID 6




     36. Since 2010, Plaintiff has not received compensation for his physical and digital

        distribution rights for his copyrighted fifty-one songs over four albums including

        “Movin’ On”, “Da Game Owe Me”, “Fly Shit”, and “Just Gettin’ It On” even though

        Plaintiff had significant commercial success on such songs and albums prior to

        Defendants’ unauthorized actions.

     37. Defendants, working together, continuously misled, made misrepresentations and

        concealed the income received from their exploitations from Plaintiff’s copyrighted

        materials.

     38. In May 2019, Plaintiff’s previous counsel engaged with Ben Wexler and Tucker

        McCrady from Defendant Orchard regarding Orchard’s misuse of Plaintiff’s works.

     39. In June 2019, the representatives of Orchard indicated that this dispute would also

        likely involve Defendants MDI and Wiggins, and appeared to be basing its claims to

        Plaintiff’s work on a supposed understanding with Super Sigg Records, who Orchard

        claims owned the rights to the master recordings at the time.

     40. In July 2019, Plaintiff’s previous counsel engaged with Johnny Phillips from

        Defendant Select-O-Hits regarding the use of Plaintiff’s work.

     41. Defendant Select-O-Hits appeared to be basing its claims to Plaintiffs work on a

        supposed understanding with Super Sigg Records, who Select-O-Hits claims owned

        the rights to the master recordings at the time.

     42. Prior counsel requested documentation of an agreement of this nature, but no proof,

        documents or accounts were ever provided.

     43. In 2017, Defendant Montgomery, acting on behalf of Defendant MDI, reached out to

        Plaintiff regarding MDI’s use of Plaintiff’s works.




                                              6
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 7 of 12                     PageID 7




     44. Defendant Montgomery claimed that Plaintiff sold the master copies of the works in

        question to MDI at a prior time and would present documents as evidence.

     45. Defendant Montgomery later admitted that the master copies were never sold to

        Defendant MDI and also admitted that MDI may have misrepresented its use of

        Plaintiff’s work and fraudulently conducting business for MDI’s benefit at Plaintiff’s

        expense.

     46. Defendants failed to comply with Plaintiff’s demands for a cessation of all use of

        Plaintiff’s intellectual property and an accounting of Defendants’ revenues and

        profits.

     47. Therefore, based upon the above-mentioned actions, it is clear that the Defendants

        have stolen and infringed on multiple occasions, committed fraud, and continue to

        steal and infringe upon Plaintiff’s protected copyrights to their benefit and Plaintiff’s

        extreme financial detriment.

                                       Claim for Relief

                       Count I – Direct Infringement of Copyright

     48. Plaintiff incorporates herein by reference each and every averment contained in

        paragraphs 1 through 47, inclusive.

     49. The copyrighted works are directly infringed each time Defendants produce,

        advertise, and distribute any other musical work utilizing elements of Plaintiff’s

        work. By producing, advertising, and distributing these products, Defendants have,

        and continue to, materially contribute to the unlawful reproduction of Plaintiff’s

        registered copyright.




                                              7
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 8 of 12                       PageID 8




     50. Defendants have been provided actual and direct knowledge of Plaintiff’s copyrighted

        works and have directly infringed upon such copyright.

     51. Defendants have engaged in the repetitive infringement actions by gaining knowledge

        of such infringement on multiple occasions and then continuing to produce, advertise,

        and distribute musical works that utilize elements contained in Plaintiff’s protected

        works. Upon information and belief, and based on the recurring actions of the

        Defendants, Defendants have refused to cease production of musical works utilizing

        protected elements, despite copyright notice.

     52. Defendants have not acted reasonably or in good faith in response to Plaintiff’s

        notices of infringement and repeat infringement.

     53. Defendants’ acts of infringement have been willful, intentional and purposeful, in

        disregard of and indifference to Plaintiff’s rights.

     54. As a direct and proximate result of Defendants’ infringements of Plaintiff’s copyright

        and exclusive rights under copyright, Plaintiff is entitled to damages and Defendants’

        profits pursuant to 17 U.S.C. § 504(b) for each infringement.

     55. Alternatively, Plaintiff is entitled to the maximum statutory damages, pursuant to 17

        U.S.C. § 504(c), in the amount of $150,000.00 with respect to each work infringed, or

        such other amounts as may be proper under 17 U.S.C. § 504(c).

     56. Plaintiff is further entitled to his attorneys’ fees and full costs pursuant to 17 U.S.C. §

        505.

     57. Defendants’ conduct is causing and, unless enjoined and restrained by this Honorable

        Court, will continue to cause Plaintiff great and irreparable injury that cannot fully be

        compensated or measured in money. Plaintiff has no adequate remedy at law.




                                                8
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 9 of 12                      PageID 9




        Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to injunctive relief prohibiting further

        contributory infringements of Plaintiff’s copyright.

                                      Count II – Fraud

     58. Plaintiff incorporates herein by reference each and every averment contained in

        paragraphs 1 through 57, inclusive.

     59. Defendants made false representations to public persons and companies, as well as

        private persons and companies, regarding their alleged ownership, license and

        distribution rights for copyrights held exclusively and solely by Plaintiff.

     60. Defendants’ representation of false facts were material regarding compensatory gain

        for the Defendants through their wrongful identification and use of Plaintiffs’

        copyrights.

     61. At all times relevant, the Defendants knew of the falsity of all representations made

        regarding Plaintiff’s copyrights and Defendants inappropriate ownership, license or

        distribution rights (or lack thereof) for Plaintiff’s copyrights.

     62. Due to the fraudulent actions of the Defendants in purposefully misrepresenting the

        ownership of Plaintiff’s copyrights, Plaintiff has been economically injured in an

        amount of be proven at trial.

                        Count III – Conspiracy to Commit Fraud

     63. Plaintiff incorporates herein by reference each and every averment contained in

        paragraphs 1 through 62, inclusive.

     64. The Defendants, through their improper and unlawful actions, expressly and/or

        impliedly through their mutual knowledge entered into an agreement to wrongfully

        use Plaintiff’s exclusive copyrighted work for their collective economic benefit.




                                               9
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 10 of 12                    PageID 10




      65. Defendants knew of Plaintiff’s exclusive copyrights at the time of their improper use,

         and therefor knew that they were making an agreement to fraudulently deprive the

         Plaintiff of economic advantage through their collective unlawful use of Plaintiff’s

         copyright.

      66. Each and every act taken in using Plaintiff’s exclusive copyrights, by the Defendants,

         was done in furtherance of their fraudulent agreement to collectively benefit and

         profit from Plaintiff’s exclusive copyrights.

      67. As a result of Defendants improper and unlawful actions in using Plaintiff’s exclusive

         copyrights, Plaintiff has been severely economically damaged in an amount to be

         proven at trial.

                                      Prayer for Relief

      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

      a. For entry of judgment against Defendants for all damages to which Plaintiff may be

         entitled, including Defendants’ profits and for damages in an amount as may be

         proven at trial. Alternatively, at Plaintiff’s election, for the maximum damages

         amount allowed by law for all individual copyright infringements involved in this

         action with respect to any one work, or for such other amount as may be proper

         pursuant to 17 U.S.C. § 504(c);

      b. For a permanent injunction enjoining Defendants and their respective officers, agents,

         servants, employees, attorneys, successors, licensees, partners, and assigns, and all

         persons acting in concert or participation with each or any of them, from (a) directly

         or indirectly infringing in any manner any of Plaintiff’s respective copyrights or other

         exclusive rights under copyright”, and (b) causing, contributing to, enabling,




                                              10
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 11 of 12                         PageID 11




            facilitating or participating in the infringement of any of Plaintiff’s respective

            copyrights or other exclusive rights (whether now in existence or hereafter created),

            including without limitation, copyrights or exclusive rights under copyright or other

            such works.

        c. For prejudgment and post-judgment interest according to law;

        d. For Plaintiffs’ attorneys’ fees, and full costs and disbursements in the action;

        e. That the Plaintiff be allowed to amend his ad damnum; and

        f. For such other and further relief as the Court may deem proper and just.

                                      Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands trial by jury for all

issues triable by right of jury.



                                   RESPECTFULLY SUBMITTED this the 24th day of May, 2021.




                                                       s/ William A. Wooten
                                                       William A. Wooten (BPR #026674)
                                                       WOOTEN LAW OFFICE
                                                       Attorney for Plaintiff
                                                       120 Court Square East
                                                       Covington, Tennessee 38019
                                                       (901) 475-1050
                                                       (901) 234-0028/facsimile
                                                       William@wootenlawoffice.com


       I acknowledge myself as surety for the costs of this cause not to exceed One Thousand
Dollars ($1,000.00).

                                                       s/ William A. Wooten
                                                       WOOTEN LAW OFFICE



                                                  11
Case 2:21-cv-02337-TLP-cgc Document 1 Filed 05/24/21 Page 12 of 12   PageID 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


IBN YOUNG (PLAYA FLY),                    )
                                          )
      Plaintiff,                          )
                                          )    Case No. _____________________
v.                                        )    JURY DEMANDED
                                          )
THE ORCHARD ENTERPRISES, INC.             )
SELECT-O-HITS                             )
WIGGINS MEDIA GROUP WORLDWIDE             )
MDI                                       )
404 MUSIC GROUP, INC.                     )
NINA K. EASTON                            )
LAURA MONTGOMERY                          )
& THOMAS NORRIS                           )
                                          )
                                          )
      Defendants.                         )


                                  EXHIBIT A




                                     12
